         Case 4:20-cv-01420-BRW Document 11 Filed 01/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


FREDERICK PENNINGTON JR.                                                         PLAINTIFF
ADC #071305

v.                                    No: 4:20-cv-01420 BRW


R. WATSON, et al.                                                               DEFENDANTS

                                           JUDGMENT

       Based on the order today, judgment is entered dismissing this case without prejudice. An

in forma pauperis appeal from this judgment would not be taken in good faith.

       IT IS SO ORDERED this 13th day of January, 2021.




                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE
